The writ of error brings for review judgment on directed verdict in a suit to recover damages for personal injuries alleged to have been inflicted on plaintiff by reason of a collision occurring between a bicycle on which plaintiff was riding, and the automobile which defendant, Mrs. B.H. Kaster, was driving.
After a careful consideration of the evidence in the case, we hold that there was sufficient evidence for the case to go to the jury upon the issues made by the pleadings and that the court committed error in assuming to take the case from the jury and direct a verdict.
Therefore, the judgment is reversed and the cause remanded for a new trial.
So ordered. *Page 611 
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.